IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50462
                         Summary Calendar



THOMAS JACKSON,

                                         Plaintiff-Appellant,

versus

PEDRO E. MARRERO, Etc.; ET AL.,

                                         Defendants,

LEO SAMANIEGO, Individually and in his
official capacity as the Sheriff of
El Paso County, Texas; COUNTY OF EL
PASO, TEXAS,
                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-00-CV-1-H
                        --------------------
                          January 10, 2002
Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas Jackson appeals the grant of summary judgment for the

Sheriff of El Paso County, Texas, Leo Samaniego, and the County

of El Paso on his 42 U.S.C. § 1983 claims stemming from injuries

to his right hip while being processed by County detention

officers.   This court reviews the grant of summary judgment de




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50462
                                 -2-

novo.    See Tolson v. Avondale Indus., Inc., 141 F.3d 604, 608

(5th Cir. 1998).

     A county/municipality cannot be held responsible under a

respondeat superior theory of liability.      Monell v. Department of

Soc. Servs., 436 U.S. 658, 690-94 (1978).      To establish municipal

liability under § 1983, a plaintiff must demonstrate that an

official municipal policy or custom caused the constitutional

violation.    Piotrowski v. City of Houston, 51 F.3d 512, 517 (5th

Cir. 1995).    “Inadequate, but constitutional policies and

decisions rise to the same, actionable plane as the

unconstitutional policies . . . only upon a showing that they

were enacted or made with deliberate indifference to their

possible unconstitutional consequences.”      Gonzalez v. Ysleta

Indep. Sch. Dist., 996 F.2d 745, 759 (5th Cir. 1993).

     At most, Jackson’s evidence demonstrated that whether or not

there was a policy to train detention officers regarding disabled

detainees like Jackson, the detention officers in question had

not been trained and that Jackson’s expert’s opinion was that the

County was deliberately indifferent in its treatment of Jackson.

This court has observed that “plaintiffs generally cannot show

deliberate indifference through the opinion of only a single

expert.”    Connor v. Travis County, 209 F.3d 794, 798 (5th Cir.

2000).    Jackson has not demonstrated that the County was

deliberately indifferent, and, thus, there is no genuine issue of

material fact and the County is entitled to summary judgment as a

matter of law.    FED. R. CIV. P. 56(c).   The judgment of the

district court is AFFIRMED.